Exhibit 10.10

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of June 23, 2015,
by and among Creative Realities, Inc., a Minnesota corporation (the “Company”),
those subsidiaries of the Company signatory hereto (collectively referred to
with the Company as the “Obligors”), and Slipstream Communications, LLC, as
“Purchaser” (such Purchaser referred to hereinafter as the “Secured
Party”) under that certain Securities Purchase Agreement by and among such
Purchaser and the Creative Realities, dated of even date herewith (the
“Securities Purchase Agreement”). Capitalized terms not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Securities
Purchase Agreement.

 

NOW, THEREFORE, the Obligors agree with Secured Party as follows:

 

1.         Definitions. All terms defined in the Uniform Commercial Code of the
State of Minnesota (the "UCC") and used herein, unless otherwise defined herein,
shall have the same definitions herein as specified in the UCC.

 

2.         Security Interest. Each Obligor hereby grants Secured Party a
security interest in its accounts receivable, whether now owned or hereafter
acquired or arising, including all proceeds of such accounts receivable
(collectively, the “Receivables Collateral”), and all property and assets and
interest in the property and assets of the Debtor whether now owned or hereafter
acquired or existing, and wherever located including but not limited to the
following (each of the following terms having the meanings set forth in the
UCC): all Accounts, Chattel Paper, Contracts, Goods, Deposit Accounts,
Documents, Equipment, Equity Interests, Fixtures, General Intangibles
(including, without limitation, any patents and patent applications, copyrights
and trademarks), Instruments, Inventory, Investment Property and Proceeds of
such Obligor (all such assets being collectively referred to, together with the
Receivables Collateral, as the “Collateral”).

 

3.         Obligations Secured. The security interest granted in this Agreement
shall secure all of the obligations of the Company under the Note or Notes
offered and sold to the Secured Party pursuant to the Securities Purchase
Agreement, and all extensions, renewals or modifications thereof.

 

4.         Authorization to File Financing Statements. Each Obligor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in such form and in such offices as the Secured Party reasonably determine
appropriate to perfect the security interests granted hereunder any initial
financing statements and amendments thereto (and continuations thereof) that (a)
indicate the Collateral of the Obligor, and (b) contain any other information
required by Article 9 of the UCC or its equivalent in any foreign jurisdiction.
The Obligors agree to furnish any such information to Secured Party promptly
upon request.

 

5.         Ownership. Each Obligor represents and warrants that it owns and, to
the extent that the Collateral is to be acquired after the date hereof, will
own, the Collateral free from encumbrance, except any encumbrances shown on
Schedule 1 (“Permitted Encumbrances”). The Obligors will defend the Collateral
against all claims of all persons at any time claiming the Collateral or any
interest in the Collateral, except Secured Party and the parties whose
obligations are secured by the Permitted Encumbrances.

 



 

 

 

6.         Representations, Warranties and Covenants Concerning Collateral. The
Obligors represents and warrants that no financing statement covering the
Collateral is on file in any public office except those for Permitted
Encumbrances. Each Obligor further warrants that (a) its exact legal name is as
stated on the signature page of this Agreement, (b) it is an organization duly
incorporated and organized in the jurisdiction indicated on the signature page
of this Agreement, and (c) its place(s) of business, its chief executive office
and its mailing address, are set forth on the signature page of this Agreement.
Each Obligor agrees that it will not change its name, any place of business, any
location of its collateral, its mailing address or its chief executive office
without giving at least ten days prior written notice to Secured Party. The
Collateral is and will remain personal property. Each Obligor hereby appoints
Secured Party as its attorneys-in-fact to do all acts and things which Secured
Party may deem necessary to perfect and to continue perfected the security
interest created hereby and to protect and to preserve the Collateral.

 

7.         Other Actions as to Collateral. The Obligors agree to take any other
action reasonably requested by Secured Party to ensure the attachment,
perfection and priority of, and the ability of Secured Party to enforce, Secured
Party' security interest in any and all of the Collateral.

 

8.         Inspection and Taxes. The Obligors will at all reasonable times
during normal business hours allow Secured Party and their agents, employees,
attorneys or accountants to examine, inspect and make extracts from the
Obligors' books and other records. Each Obligor will pay when due all taxes and
assessments on the Collateral that it owns.

 

9.         Costs. The Company agrees to pay all reasonable out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC or
similar laws, continuation statements, partial releases and/or termination
statements related thereto or any expenses of any searches reasonably required
by the Secured Party. If the Company fails to perform any of its duties
hereunder, Secured Party may, but shall not be required to, do so on the
Company's behalf. If the Obligors default under this Agreement, then the
Obligors will pay the costs, including the reasonable actual attorneys' fees, of
Secured Party incurred in enforcing this Agreement. Any amounts expended by
Secured Party in performing the duties of the Obligors or enforcing this
Agreement shall be payable by the Obligors to Secured Party on demand.

 

10.        Default. The Company will be in default under this Agreement upon the
happening of any of the following events (each a “Default”): (a) an Obligor's
failure to perform when due any of the obligations hereunder required to be
performed by it (after giving effect to any applicable cure period); (b) the
occurrence of any "Event of Default" as defined in the Notes; or (c) any
representation or warranty made by the Obligors herein or in the Securities
Purchase Agreement is false or misleading in any material respect.

 

11.        Remedies. At any time during the continuance of a Default, Secured
Party may declare any or all monetary obligations under the Notes due and
payable, and shall have the remedies of a secured party under the Uniform
Commercial Code. Secured Party may take possession of the Collateral with or
without judicial process. Secured Party may require the Obligors to assemble the
Collateral and make it available to Secured Party. Secured Party will give the
Obligors reasonable notice of the time that any intended sale or disposition of
the Collateral is to be made. The requirements of reasonable notice shall be met
if the notice is mailed, postage prepaid, to the applicable Obligor at least 20
calendar days before the time of the sale or disposition.

 



2

 

 

12.       No Waivers. No waiver by Secured Party of any Default shall operate as
a waiver of any other Default or of the same Default on a future occasion. The
acceptance of this Agreement will not waive or impair any other security that a
Secured Party may have or hereafter acquire for the obligations secured
hereunder, nor will the taking of any additional security waive or impair the
rights granted in this Agreement. Secured Party may resort to any security they
may have in any order they deems proper, and may apply any payments made on any
part of the obligations secured hereunder to any part of such obligations,
despite any directions of any Obligor to the contrary. No delay or omission of
the Secured Party to exercise, and no course of dealing with respect to, any
right, power or remedy accruing upon the occurrence and during the continuance
of any Default as aforesaid shall impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or an acquiescence
therein. The Secured Party may waive the obligation of the Obligors to perform
covenants under this Agreement, and may waive Defaults under this Agreement
(including approving forbearances).

 

13.       Governing Law; Binding Effect. This Agreement shall be governed by the
laws of the State of New York without regard to its conflicts-of-law principles,
and shall inure to the benefit of, and bind, Secured Party and the Obligors and
their respective successors and assigns. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in Hennepin County, Minnesota. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Hennepin County, Minnesota, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding,
subject however, to the Consent to Jurisdiction provision of section 15 below.
No provision of this Agreement shall be amended or modified other than by a
written instrument that refers to this Agreement and is signed by or on behalf
of Secured Party.

 

14.       Termination. This Agreement shall terminate upon the indefeasible
satisfaction and payment of all obligations owed to Secured Party by the Company
under the Notes, but shall automatically be reinstated with no further action by
any party hereto, in the event any such payment is or is ordered to be returned
by a Secured Party for any reason whatsoever, including without limitation the
insolvency, bankruptcy or reorganization of the Company, in which case the
Obligors shall sign and deliver to any Secured Party all documents, and shall do
such other acts and things, as may be necessary to reinstate and perfect such
Secured Party's security interest granted under this Agreement.

 

15.       Consent to Jurisdiction. AT THE OPTION OF SECURED PARTY THIS AGREEMENT
MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW YORK, OR
IN ANY OTHER JURISDICTION WHERE THE COLLATERAL IS LOCATED; AND EACH PARTY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY PARTY COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO
ONE OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT
BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 



3

 

 

IN WITNESS WHEREOF, the undersigned parties have set their hands to this
Security Agreement to be effective as of the date first set forth above.

 

 

CREATIVE REALITIES, INC.

       

By:

/s/ John Walpuck

  John Walpuck    

Chief  Executive Officer

        CREATIVE REALITIES, LLC       By /s/ John Walpuck     John Walpuck    
Chief  Executive Officer        

WIRELESS RONIN TECHNOLOGIES CANADA, INC.

        By /s/ John Walpuck     John Walpuck     Chief  Executive Officer



 

OBLIGOR INFORMATION:

 

Obligor Jurisdiction of Organization; Type of Organization Address Creative
Realities, Inc. Minnesota (corporation) 55 Broadway, 9th Floor New York, New
York 10006 Creative Realities, LLC Delaware (limited liability company) 55
Broadway, 9th Floor New York, New York 10006 Wireless Ronin Technologies Canada,
Inc. Canada (corporation) 4510 Rhodes Drive, Suite 800, Windsor, Ontario

 



4

 

 

Schedule 1 to Security Agreement

Permitted Encumbrances

 

UCC-1 in favor of Mill City Ventures (Minnesota Filing No. 813237000022, filed
February 23, 2015).

 

UCC-1 in favor of Dell Financial Services L.L.C. (Minnesota Filing No.
8070012801654, filed January 21, 2015).

 

Lien granted in favor of Slipstream Communications, LLC (in relating to a
five-year $465,000 subordinated secured promissory note issued on May 20, 2015)
[to be terminated by letter agreement upon the Closing].

 

 

5

 

